Determination confirmed, with fifty dollars costs and disbursements. All concur, except Hinman, J., who dissents and votes to annul the determination and to remit the matter, on the ground that the board of appeals misconceived its powers when it refused to determine any question except whether the site was suitable to the hospital; there being a further duty on the part of the board to determine whether the hospital should be established in the particular town proposed by the petition. McNamee, J., not voting.